Citation Nr: 1415267	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-45 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

2. Entitlement to an increased level of special monthly compensation based on the need for aid and attendance.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from February 1976 to February 1979, from March 1980 to March 1985, from December 1986 to September 1987 and from November 1987 to May 1993.

In March 2012, the Veteran withdrew his request for a Board hearing. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1. In a March 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

2. The Veteran's service-connected disabilities result in the requirement of regular aid and attendance of another person.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for entitlement to special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  The appellant has withdrawn the issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

Duties to Notify and Assist

With respect to the issue of entitlement to special monthly compensation based on the need for aid and attendance, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Special monthly compensation is payable to a Veteran who is, as a result of his or her service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2013).  The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Veteran is service-connected for the following:  supraventricular tachycardia with hypotension and syncope, evaluated as 100 percent disabling; depression, evaluated as 70 percent disabling; musculoligamentous strain of the lumbar spine, left and right knees, each separately evaluated as 10 percent disabling; and headaches, evaluated as noncompensable.  

In this case, the Veteran contends that he requires the assistance of others and is essentially unable to leave his home without assistance due to his service-connected disabilities.  Specifically, he asserts that, due to his service-connected disabilities, he is at constant risk of losing consciousness and, in fact, suffers such episodes two to three times per week.  He stated that he is confined to his home and a wheelchair unless his wife is present to ensure he does not lose consciousness, fall and injure himself.  VA treatment records support the Veteran's contention that he frequently falls due to his service-connected syncope and resulting total loss of consciousness.

In support of his claim, the Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which was completed by his VA physician in August 2008.  Dr. A. certified that the Veteran requires the daily personal health care services of a skilled provider without which he would require hospital, nursing home or other institutional care.  Dr. A. noted that the Veteran has syncopal episodes approximately three times per week when standing and, therefore, he only ambulates when his wife is around and that, when the Veteran is alone, he stays in a wheelchair which limits him to one section in their split level home.  

The Board acknowledges that a May 2009 VA examination found that the Veteran's restrictions are not permanent and, if he goes by wheelchair, he is able to leave the home or immediate premises at will.  However, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Further, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

Therefore despite the negative VA examination report, and in light of the examination report submitted by Dr. A., the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities result in the need of the regular aid and attendance of another person.  The medical evidence of record demonstrate that the Veteran is prone to loss of consciousness and falls and that he requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

Therefore, resolving all doubt in the Veteran's favor, the Board finds that special monthly compensation based on the need for regular aid and attendance must be granted.


ORDER

The issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is dismissed.

Special monthly compensation based on the need for aid and attendance is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


